DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 5, 10, and 15, “flange may be coupled to said pivot pin” is not required which renders the claim indefinite as it is unclear what is required. Correction or clarification is required. 
In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1-15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Applicant admitted prior art (AAPA) in view of Finkelstein et al. (US2003/0015879).  

Regarding claim 1, AAPA discloses 1. A door latch locking assembly for use with a latch assembly having 
a vertically movable latch tongue(12; AAPA), the locking assembly comprising, 
a lock housing (10; AAPA);

AAPA does not disclose: a strike coupled to said lock housing for engagement with the latch tongue; a solenoid coupled to said lock housing, and a pivotal dog coupled to said solenoid for pivotal movement between an engaged position positioned closely adjacent and directly over the latch assembly latch tongue when the latch tongue is in a latched position engaging said strike and a disengaged position positioned distal the latch assembly latch tongue when the latch tongue is in a latched position engaging said strike.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify AAPA with a strike coupled to said lock housing for engagement with the latch tongue; a solenoid(205; Finkelstein et al.) coupled to said lock housing (Fig.2; Finkelstein et al.), and a pivotal dog coupled to said solenoid for pivotal movement between an engaged position positioned closely adjacent and directly over the latch assembly (Fig.2; Finkelstein) latch tongue when the latch tongue is in a latched position engaging said strike and a disengaged position positioned distal the latch assembly latch tongue when the latch tongue is in a latched position engaging said strike as taught by Finkelstein et al.  for the expected benefit of remote keyless operation. 


Regarding claims 2, 7, and 12  the combination makes obvious The locking assembly of claim 1 wherein said dog has a bottom surface with a contact area between said dog and the latch tongue (AAPA), and a pivot pin (101; Finkelstein et al.) about which said 

Regarding claims 3, 8 and 13, the combination makes obvious The locking assembly of claim 2 wherein said dog is pivotally coupled (Fig.2; Finkelstein et al.) to said solenoid.

Regarding claims 4, 9, and 14, the combination makes obvious The locking assembly of claim 2 further comprising a solenoid housing coupled to said lock housing and said solenoid, said solenoid housing having at least one mounting flange (210; Finkelstein et al.), and wherein said pivot pin is coupled to said at least one mounting flange of said solenoid housing.

Regarding claims 5, 10 and 15 the combination makes obvious The lock assembly of claim 4 wherein said solenoid housing (205; Finkelstein) has a mounting flange(210; Finkelstein et al.),, wherein either mounting flange may be coupled to said pivot pin.
AAPA and Finkelstein et al. discloses the claimed invention except for two flanges. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify any number of flanges, since mere duplication of the essential working parts of a device involves only routine skill in the art.


Regarding claim 6 AAPA discloses. A door latch locking assembly for use with a latch assembly having a floating latch bar, the locking assembly comprising, 
a lock housing (10; AAPA); 
AAPA does not disclose: a strike coupled to said lock housing for latching engagement with the latch bar; an electronic solenoid coupled to said lock housing, and 
a stop plate pivotally coupled to said solenoid for pivotal movement between a latch bar contacting position preventing the unlatching movement of the latch bar from said strike and a latch bar releasing position allowing unlatching movement of the latch bar from said strike.
 Finkelstein et al. teaches a strike coupled to said lock housing for latching engagement with the latch bar; an electronic solenoid (205; Finkelstein et al.)coupled to said lock housing, and 
a stop plate(92; Finkelstein et al.) pivotally coupled to said solenoid for pivotal movement between a latch bar contacting position preventing the unlatching movement of the latch bar from said strike and a latch bar releasing position allowing unlatching movement of the latch bar from said strike for the purpose of enabling lockout keyless entry.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify AAPA with a strike coupled to said lock housing for latching engagement with the latch bar; an electronic solenoid coupled to said lock housing, and 
a stop plate pivotally coupled to said solenoid for pivotal movement between a latch bar contacting position preventing the unlatching movement of the latch bar from 

Regarding claim 11, AAPA discloses A door latch locking assembly for use with a latch assembly having a vertically movable latch tongue (12;AAPA)with a top surface, the locking assembly comprising, a lock housing (10; AAPA); a strike extending from said lock housing for engagement with the latch tongue;.
AAPA does not disclose: a solenoid having a reciprocating post, and a dog coupled to said solenoid reciprocating post for movement between an engaged position positioned closely adjacent and over the latch assembly latch tongue and a disengaged position positioned distal the latch assembly latch tongue.
Finkelstein et al. teaches a solenoid(205; Finkelstein et al.)  having a reciprocating post, and a dog coupled to said solenoid reciprocating post for movement between an engaged position positioned closely adjacent and over the latch assembly latch tongue and a disengaged position positioned distal the latch assembly latch tongue for the purpose of enabling lockout keyless entry.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify AAPA with a solenoid having a reciprocating post, and a dog coupled to said solenoid reciprocating post for movement between an engaged position positioned closely adjacent and over the latch assembly latch tongue and a disengaged position positioned distal the latch assembly latch tongue as taught by Finkelstein et al.  for the expected benefit of remote keyless operation. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T. L. N./
Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675